internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc intl br1-plr-121382-98 date date number release date do ty a b c d country y year e year f date g date h n o p dear this responds to your letter dated date as supplemented by letters dated date and date you request a ruling that premiums received by a on policies of insurance or reinsurance of united_states_risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 as amended the ruling contained in this letter is based upon information and representations submitted by or on behalf of the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process a was organized under the laws of switzerland in year e and has been in business there ever since a’s home_office is located within switzerland c was incorporated under the laws of switzerland in year f a represents that both a and c are residents of switzerland under the united states-switzerland income_tax convention the treaty pursuant to article b of the treaty the united_states excise_tax on premiums_paid to foreign insurers is a covered tax but only to the extent that the risks covered by such premiums are not reinsured with a person who is not entitled to the benefits of the treaty or the benefits of another treaty with similar provisions article of the treaty establishes the limitations that determine whether a resident of one of the contracting states is a person entitled to benefits under the treaty a asserts that it qualifies for treaty benefits pursuant to article e ii because a predominant interest in a is ultimately beneficially owned by c a switzerland resident that qualifies for benefits under article e i article e i provides that a resident company whose principal class of shares is primarily and regularly_traded on a recognized stock exchange qualifies for treaty benefits c had a single class of stock consisting of n outstanding shares during year f consequently c meets the principal class of shares requirement c’s single class of stock was traded on the swiss exchange which is an exchange located in switzerland and pursuant to article a i is a recognized stock exchange for purposes of the treaty the treaty does not define the term regularly_traded but article of the treaty specifies that in the absence of a treaty definition a term is to be interpreted under u s domestic law since the united_states is the state from which benefits are being sought further under domestic law the term is understood to have the same meaning it has in sec_1_884-5 relating to the branch profits provisions sec_1_884-5 provides a two prong test to determine whether a stock is regularly_traded the shares must trade in more than a de_minimis amount on at least days during the year and the aggregate number of shares traded during the year must equal at least percent of the outstanding_stock first a represents that trades in c’s shares were effected in more than de_minimis quantities on at least days during year f additionally c has only one class of shares and during the period date g through date h c represents that the aggregate number of shares traded was o shares representing p percent of the outstanding shares thus based solely on the information submitted we conclude that shares of c are primarily and regularly_traded on a recognized stock exchange for purposes of article e i thus c may claim treaty benefits pursuant to article e i according to the technical explanation under article e ii a company will qualify for treaty benefits if one or more of the companies described in article e i are the ultimate beneficial owners of a predominant interest in the company the technical explanation explains that a predominant interest is a direct or indirect interest of more than percent of the equity interests in an entity in addition to a direct or indirect interest of more than percent of the aggregate business interests of the entity a is wholly owned by b a privately held company b is owned percent by c and percent by d c and d also hold income shares in b in proportion to their ownership interests income shares confer on their holders the right to receive a dividend if and to the extent that dividends are issued such shares do not confer on their holders any voting rights or other rights of control any rights to subscribe to new shares or any rights to proceeds of liquidation the income shares enable b to pay different dividends to c and d in order to equalize dividends such that dividends will be paid in proportion to c and d’s ownership percentages if required in addition a represents that persons not entitled to treaty benefits do not hold more than fifty percent of the aggregate business interests in b and do not have the right to receive directly or indirectly payments from b that reduce the amount of a’s taxable_income based solely on the information submitted we conclude that because no person who is not entitled to treaty benefits is the ultimate beneficial_owner of a direct or indirect interest in more than fifty percent of equity interests in a and because no person who is not entitled to treaty benefits is in the aggregate the ultimate beneficial_owner of a direct or indirect interest in more than percent of the aggregate business interests of a c is the ultimate beneficial_owner of a predominant interest in a thus based on the information submitted by a it is concluded that c may claim treaty benefits pursuant to article e i inasmuch as c is qualified to receive treaty benefits and c is the ultimate beneficial_owner of a predominant interest in a pursuant to article e ii we conclude that a may claim treaty benefits pursuant to article e ii of the treaty pursuant to paragraph a of the enclosed closing agreements the liabilities of a for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence date the date specified by a the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by a pursuant to sec_46_4371-1 of the excise_tax regulations may rely upon a copy of this letter and or an executed copy of the appropriate closing_agreement as authority that they may consider premiums_paid to a on and after date as exempt under the treaty from the federal excise_tax this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent this ruling does not address the issues of whether a is an insurance_company or whether premiums_paid to a are deductible under sec_162 of the internal_revenue_code or the tax consequences of any aspect of any transaction or item not discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant sincerely w edward williams senior technical reviewer branch associate chief_counsel international copy of approved closing_agreement copy of letter for sec_6110 purposes copy of closing_agreement for sec_6110 purposes enclosures cc closing_agreement on final_determination covering specific matters under sec_7121 of the internal_revenue_code and the commissioner of internal revenue make the following closing_agreement whereas the business profits article article of the united states- switzerland income_tax convention the convention exempts insurance or reinsurance premiums_paid to a resident of switzerland from the federal excise_tax imposed by sec_4371 et seq of the internal_revenue_code_of_1986 as amended the code only to the extent that the swiss insurer does not reinsure such risks with a person not entitled to exemption from such tax under the convention or another convention article b of the convention and only if such swiss insurer or reinsurer qualifies under article of the convention whereas section dollar_figure of revproc_92_39 provides that the person required to remit the tax may consider the premium exempt if prior to filing the return for the taxable_period such person has knowledge that the swiss insurer or reinsurer has in effect a closing_agreement to be liable as a united_states taxpayer for federal excise_tax due under sec_4371 et seq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and on premiums_paid or accrued when the swiss insurer or reinsurer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code whereas the swiss insurer or reinsurer represents that it is and will continue to be eligible for benefits under the convention and whereas the swiss insurer or reinsurer hereinafter referred to as the taxpayer wishes to have its policies of insurance or reinsurance considered exempt from tax under the convention it is hereby determined and agreed that taxpayer shall for purposes of this closing_agreement be liable as a united_states taxpayer for the federal excise_tax due under sec_4371 et eq of the code on premiums from policies reinsured with reinsurers that are not entitled to exemption from the excise_tax under the convention or any other convention and from policies issued or outstanding when taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code a returns of federal excise_tax due under and pursuant to this closing_agreement and sec_4371 et seq of the code shall be made by taxpayer or by taxpayer’s authorized representative on taxpayer’s behalf by filing form_720 quarterly federal excise_tax return for each return_period covered by this closing_agreement b if taxpayer reinsures in whole or in part a policy of insurance or reinsurance with any person s not entitled to exemption from the excise_tax under the convention or with any other convention or if taxpayer issues or has outstanding a policy or policies when the taxpayer did not qualify under the convention for exemption from the excise_tax imposed by sec_4371 et seq of the code the tax reportable on the return form_720 shall be computed on the basis of the percentage of such policy reinsured or on the basis of the premium accrued or received during the time period the taxpayer did not qualify for exemption under the convention for purposes of the preceding sentence taxpayer may consider a reinsurer to be entitled to exemption from excise_tax under the convention or another convention if the reinsurer is a party to a closing_agreement with the internal_revenue_service under this convention or another convention or the reinsurer provides evidence that it is a resident_of_the_united_states or of a country with which the united_states has in effect a convention that waives the excise_tax without an explicit anti-conduit clause c such returns shall be filed with the director internal_revenue_service center philadelphia pennsylvania u s a d taxpayer or taxpayer’s authorized representative shall make the required federal tax deposits of the federal excise_tax in such manner and at such times as are prescribed by regulations and explained in the instructions for form_720 taxpayer agrees that for purposes of determining its federal excise_tax liability pursuant to this closing_agreement and for purposes verifying taxpayer’s entitlement to benefits under the convention taxpayer will maintain for a period of years from the end of each taxable_period to which this closing_agreement applies accounts and records of items of insurance and reinsurance that will be made available upon written request by the internal_revenue_service at the place mutually agreed upon by the service and taxpayer taxpayer will also maintain for years and make available for inspection records to establish eligibility for convention benefits taxpayer will be allowed days or other period of time determined as reasonable by the assistant_commissioner international within which to make available its accounts and records if it is determined that there is an underpayment in respect of any excise_tax determined to be due pursuant to this closing_agreement and sec_4371 et seq of the code the internal_revenue_service shall issue a statement of notice_and_demand for the tax due plus any interest and applicable penalties notice of any underpayment shall be sent to the taxpayer at the name and address shown on the form_720 if a form_720 was filed for the period for which an underpayment is determined by the internal_revenue_service or otherwise to the taxpayer’s registered address in switzerland payment of all additional_amounts due shall be made in accordance with the terms specified in the statement of notice_and_demand collection of such amounts not paid per notice_and_demand shall be in accordance with paragraph hereof a taxpayer shall as security for payment of tax cause an irrevocable letter_of_credit to be issued by a united_states bank that is a member of the federal reserve system or by a united_states branch or agency of a foreign bank that is on the national association of insurance commissioners list of banks from which letters of credit may be accepted in favor of the internal_revenue_service in the amount of us dollar_figure or such amount as may from time to time be mutually agreed upon by taxpayer and the service such letter_of_credit must be in effect within days of the date that the closing_agreement is signed for the commissioner of internal revenue b the service may issue a statement of notice_and_demand with respect to i any_tax shown on a form_720 original amended or substitute for return that is not paid with such return or ii any proposed additional excise_tax liability sustained by the internal_revenue_service regional_director_of_appeals having jurisdiction over such matter if the time for filing a protest of such proposed additional tax due shall have expired provided that the statement of notice_and_demand shall have been issued as provided in paragraph hereof c if after the conditions in paragraph b hereof have been met the tax interest and any applicable penalties are not paid in accordance with the terms of the statement of notice_and_demand collection of such amounts will be made by resorting to such letter_of_credit to the extent thereof before any levy or proceeding in court for collection is instituted against taxpayer d if such letter_of_credit is drawn upon it must be reinstated to us dollar_figure within days after the date drawn upon a solely by reason of the execution by taxpayer and the commissioner of this closing_agreement any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums pursuant to sec_46_4374-1 of the excise_tax regulations may consider premiums_paid to taxpayer after the effective date of this agreement as exempt under the convention from the federal excise_tax b taxpayer agrees that the commissioner or his or her authorized delegate may disclose taxpayer’s name as an insurer or reinsurer that qualifies for exemption from the excise_tax under the convention by publication or otherwise a this closing_agreement shall include as an attachment hereto a statement from the competent_authority of switzerland with an english translation certifying that taxpayer is a resident of switzerland as defined in convention and a statement from taxpayer that taxpayer is not disqualified from receiving benefits under the convention by reason of article of the convention taxpayer shall submit such information in its statement as will establish its entitlement to benefits under the convention b the statement certifying to the residency of the taxpayer shall be effective for a period of calendar years beginning with the year of receipt the taxpayer agrees to renew the certificate of residency every three years and its own certification of eligibility for benefits under the convention every year on or before the expiration date of the original certificate and to provide an original and one copy of the recertification along with a photocopy of this closing_agreement to internal_revenue_service constitution ave n w washington d c u s a attn cc intl taxpayer also agrees to promptly notify the competent_authority of switzerland and the internal_revenue_service of any change that may result in its disqualification from receiving treaty benefits a this closing_agreement shall be effective date this agreement shall thereafter continue in effect unless terminated as provided in subparagraph b of this paragraph b this agreement may be terminated by either taxpayer or the commissioner by giving the other written notice of the notifying party’s intent to terminate the decision to terminate is solely at the discretion of the party giving such notice this agreement shall be terminated on the last day of the return_period immediately following the return_period within which the written notice of termination is given c taxpayer hereby agrees to file a return form_720 marked final return for the taxable_period within which this agreement terminates pursuant to paragraph b hereof and to furnish a duplicate of such final return to internal_revenue_service constitution ave n w washington dc u s a attn cc intl d taxpayer agrees that the letter_of_credit issued pursuant to paragraph hereof shall remain in effect for a period of not less than days after the final return has been filed in accordance with subparagraph c hereof or until the examination of taxpayer’s return is completed and any additional tax due has been paid whichever is later whereas the determination set forth above are hereby agreed to by said taxpayer now this closing_agreement witnesseth that the said taxpayer and said commissioner of internal revenue hereby mutually agree that the determination set forth shall be final and conclusive subject however to reopening in the event of fraud malfeasance or misrepresentation of material fact and provided that any change or modification of applicable statutes or tax conventions will render this agreement ineffective to the extent that is dependent upon such statutes or tax conventions in witness whereof the above parties have subscribed their names to these presents in triplicate signed this 18th day of november by __________________________ by __________________________ commissioner of internal revenue by __________________________ associate chief_counsel international by __________________________ assistant_commissioner international ___5 99___________ date
